Case 2:20-cv-02131-CDC Document 21             Filed 05/07/21 Page 1 of 1 PageID #: 1152




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

  LISA MARIE MCDADE                                                             PLAINTIFF


  v.                               CIVIL NO. 20-cv-2131

  ANDREW SAUL, Commissioner                                                     DEFENDANT
  Social Security Administration


                                         JUDGMENT

         For reasons stated in a memorandum opinion dated December 18, 2020, the Court

  hereby reverses the decision of the Commissioner and remands this case for further

  consideration pursuant to sentence four of 42 U.S.C. §405(g). The parties have sixty days

  from entry of the judgment on the docket in which to appeal.

         If Plaintiff wishes to request an award of attorney’s fees and costs under the Equal

  Access to Justice Act (EAJA) 28 U.S.C. § 2412, an application may be filed up until 30 days

  after the judgment becomes “not appealable” i.e., 30 days after the 60-day time for appeal has

  ended. See Shalala v. Schaefer, 509 U.S. 292, 296, 113 S.C. 2625 (1993); 28 U.S.C. §§

  2412(d)(1)(B), (d)(2)(G).

         IT IS SO ORDERED AND ADJUDGED this 7th day of May 2021.

                                               /s/Christy Comstock
                                               HON. CHRISTY COMSTOCK
                                               UNITED STATES MAGISTRATE JUDGE
